
	

113 HR 5553 IH: Preventing Improper Foreclosures Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5553
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mrs. Beatty (for herself and Mr. Heck of Washington) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To provide access to information and loan modifications for successors in interest, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Preventing Improper Foreclosures Act of 2014.
		2.Access to information and loan modificationsSection 341 of the Garn-St Germain Depository Institutions Act of 1982 (12 U.S.C. 1701j–3) is
			 amended by adding at the end the following:
			
				(h)Access to information and loan modifications
					(1)In generalIn the case of a transfer described under paragraph (3), (5), (6), (7), (8), or (9) of subsection
			 (d), a lender shall—
						(A)provide the successor homeowner with information about the mortgage loan, including the outstanding
			 amount due, monthly payment, if any, and available loan modification
			 options; and
						(B)with respect to a transfer involving a real property loan other than a reverse mortgage—
							(i)promptly evaluate the successor homeowner for a loan modification on the same terms as if the
			 successor homeowner had been the original borrower and mortgagor; and
							(ii)perform such evaluation and offer any available loss mitigation prior to any assumption of the
			 obligations under the note.
							(2)Rule of ConstructionNothing in this subsection shall be construed to—
						(A)limit or interfere with the independent rights of a successor homeowner to assume a mortgage under
			 State law; or
						(B)empower a lender to place any restrictions on the right of successor homeowners protected by
			 subsection (d) to assume a mortgage.
						(3)Defense in foreclosureIf a lender fails to comply with paragraph (1), such failure may be asserted as a defense to any
			 judicial or non-judicial foreclosure.
					(4)Recovery of statutory damages, actual damages, and costsIn any successful action brought by a successor homeowner under this subsection, the homeowner
			 shall be entitled to recover statutory damages not to exceed $1,000 per
			 violation, actual damages, costs, and attorneys fees..
		3.Protection of home equity conversion mortgagors
			(a)Safeguard To prevent displacement of homeownerSubsection (j) of section 255 of the National Housing Act (12 U.S.C. 1715z–20(j)) is amended—
				(1)in the first sentence by striking the homeowner’s obligation to satisfy the loan obligation is deferred until the homeowner’s death and inserting maturity of the loan obligation is deferred until the death of the homeowner and the homeowner’s
			 spouse, the permanent relocation of the homeowner and the homeowner’s
			 spouse; and
				(2)by striking the second sentence.
				(b)Sale terms of eligible mortgagesParagraph (7) of section 255(d) of the National Housing Act (12 U.S.C. 1715z–20(d)(7)) is amended—
				(1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and realigning
			 such subparagraphs, as so redesignated, so as to be indented 6 ems from
			 the left margin; and
				(2)by striking the matter that precedes clause (i) (as so redesignated by paragraph (1) of this
			 subsection) and inserting the following:
					
						(7)
							(A)provide that—
								(i)the mortgagor may sell the dwelling that is subject to the mortgage for at least the lesser of the
			 remaining balance on the mortgage or the appraised value of such dwelling;
								(ii)if the loan is due and payable, the mortgagor may sell the dwelling that is subject to the mortgage
			 for
			 the lesser of the remaining balance on the mortgage or the amount that is
			 equal to 5 percent less than the appraised value of such dwelling; and
								(iii)upon the death of the mortgagor, the estate or heirs of the mortgagor may satisfy the loan
			 obligation by paying the lesser of the remaining balance on the mortgage
			 or the amount that is equal to 5 percent less than the appraised value of
			 the dwelling that is subject to the mortgage; and
								(B)provide that the mortgagor, the estate of the mortgagor, or the heirs of the mortgagor shall not be
			 liable for any difference between the amount of indebtedness under the
			 mortgage and the amount recovered by the mortgagee from—.
				
